MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                 FILED
      this Memorandum Decision shall not be                             Jan 30 2017, 9:56 am

      regarded as precedent or cited before any                              CLERK
      court except for the purpose of establishing                       Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
      Melissa J. Haley                                         Jonathan M. Young
      Boonville, Indiana                                       Newburgh, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Christopher E. Wilson,                                   January 30, 2017
      Appellant-Respondent,                                    Court of Appeals Case No.
                                                               87A05-1605-DR-1169
              v.                                               Appeal from the Warrick Circuit
                                                               Court
      Lora B. (Wilson) Monnier,                                The Honorable Greg A. Granger,
      Appellee-Petitioner                                      Judge
                                                               Trial Court Cause No.
                                                               87C01-0608-DR-401



      Altice, Judge.


                                               Case Summary


[1]   The parties’ marriage was dissolved in December 2006. Due to Christopher E.

      Wilson’s nonpayment of certain obligations, Lora B. (Wilson) Monnier has

      filed a number of informations for contempt and motions for proceedings

      Court of Appeals of Indiana | Memorandum Decision 87A05-1605-DR-1169 | January 30, 2017    Page 1 of 7
      supplemental over the last decade. In its most recent order, the trial court

      found Wilson in contempt and entered judgment against him and in favor of

      Monnier in the amount of $26,542.05. On appeal, Wilson contends that this

      order constituted an improper modification of the Decree of Dissolution of

      Marriage (the Decree).


[2]   We affirm.


                                       Facts & Procedural History


[3]   Shortly after Monnier filed for dissolution, a provisional order was issued in

      September 2006. Among other things, the order addressed the parties’ credit

      card debt and provided that Wilson pay $200 per month to Monnier to be used

      by her to make payments on said debt. The Decree, which was entered

      December 12, 2006, divided the marital credit card debt between the parties as

      follows:

              The Husband shall be responsible for the payment of Three
              Hundred Dollars ($300.00) per month and the Wife shall be
              responsible for the payment of One Hundred Dollars ($100.00)
              per month, a total of Four Hundred Dollars ($400.00) per month,
              one-half to be paid on the credit card with Citi Simplicity and the
              other one-half to be paid on the credit card with Chase. The
              Husband shall pay the Three Hundred Dollars ($300.00) per
              month to the office of the Warrick County Clerk, through a wage
              assignment, to be executed by the Husband and delivered to his
              employer. The Wife shall then be responsible to make the Two
              Hundred Dollar ($200.00) per month payments on the credit
              cards.



      Court of Appeals of Indiana | Memorandum Decision 87A05-1605-DR-1169 | January 30, 2017   Page 2 of 7
      Appendix at 36. The Decree was silent as to the total amount of credit card debt

      owed by the parties.


[4]   On June 21, 2007, Monnier filed her first information for contempt against

      Wilson due to his failure to pay his monthly share toward the credit card debt,

      as well as his failure to pay child support as ordered by the Decree. Following a

      contempt hearing that Wilson did not attend, the trial court entered an order on

      July 24, 2007 (the 2007 Order). The court found Wilson in direct violation of

      the Decree with respect to payment of child support and marital debt and

      determined the total amount of Wilson’s arrearage to be $8158. The 2007

      Order parsed the total arrearage: $5258 for unpaid child support and $2900 for

      unpaid amounts toward the credit card debt. The trial court reduced to

      judgment these amounts and ordered interest of 18% and 8% per annum,

      respectively.


[5]   From 2008 to 2010, Monnier filed a number of proceedings supplemental in an

      attempt to satisfy the judgment related to the credit card debt. She also filed at

      least two additional informations for contempt against Wilson due to his

      continued failure to comply with the Decree. Wilson failed to appear for all but

      a couple hearings. It is not clear from the record how these matters were

      resolved by the trial court.


[6]   On December 23, 2015, Monnier filed another information for contempt and

      motion for proceedings supplemental. Following an evidentiary hearing, the




      Court of Appeals of Indiana | Memorandum Decision 87A05-1605-DR-1169 | January 30, 2017   Page 3 of 7
transcript of which Wilson chose not to provide us with on appeal,1 the trial

court issued an order on April 26, 2016 (the 2016 Order). In this order, the trial

court first set out the parties’ monthly obligations as to the marital debt that

were established in the Decree. The court then explained that by its 2007

Order, it entered judgment against Wilson in the amount of $2900, “which

represented his failure up to that point to make the monthly marital debt

payments.” Id. at 79. The 2016 order provided further:


         3. At the hearing of April 7, 2016, [Monnier] testified she made
         the marital debt payments which were paid off in May of 2014.
         She also testified the total payments on the marital debt from
         December 12, 2006 until May, 2014 totaled $33,900.00.


         4. The Court computes interest on the judgment of the partial
         marital debt to be $1,991.33.


         5. Both parties agree that [Wilson] has overpaid child support in
         the amount of $1,963.78.


         6. The Court computes the payoff of the marital debt following
         the July 24, 2007 Order to be $33,900.00 - $4,891.44 ($2,900 +
         $1,963.78) = $29,008.67. Under the Decree of December 12,
         2006, [Wilson] was to pay 75% of the monthly marital debt. The




1
 Monnier argues that Wilson has waived his argument on appeal by failing to request a transcript.
“Although not fatal to an appeal, failure to include a transcript works a waiver of any specifications of error
which depend upon the evidence.” In re Walker, 665 N.E.2d 586, 588 (Ind. 1996) (quoting Campbell v.
Criterion Group, 605 N.E.2d 150, 160 (Ind. 1992)). Resolution of the issue presented by Wilson on appeal
does not require consideration of the evidence presented at the hearing. Accordingly, waiver is not
warranted here.

Court of Appeals of Indiana | Memorandum Decision 87A05-1605-DR-1169 | January 30, 2017              Page 4 of 7
              Court concludes [Wilson’s] portion of the marital debt to be
              $21,756.50.


              7. The Court finds that [Wilson’s] failure to pay his portion of
              the marital debt was willful and intentional and in indirect
              contempt of the Court’s Order.


              8. The Court finds [Monnier] has incurred reasonable attorney
              fees in the amount of $1,358.00 to pursue her Information for
              Contempt.


              9. [Wilson] has also failed to pay $500.00 in attorney fees to
              [Monnier’s] counsel, pursuant to the Court’s judgment of
              January 7, 2010.


              10. The Court enters a finding that [Wilson] owes [Monnier] the
              sum of $26,542.05 ($21,756.50 + $4,891.33 + $500.00 +
              $1,358.00 - $1,963.78). The Court enters Judgment in favor of
              [Monnier] in this amount. This amount is subject to a wage
              garnishment order. Counsel for [Monnier] is to submit a
              proposed garnishment order.


      Id. at 80. Wilson appeals from the 2016 Order.


                                           Discussion & Decision


[7]   Wilson’s sole argument on appeal is that the 2016 Order constituted an

      improper modification of the Decree and resulted in an increase of the amount

      of marital credit card debt owed by him.2 He asserts that although the Decree



      2
       Wilson does not challenge the trial court’s contempt finding. We note, however, that awards of fixed sums
      of money (either in a lump sum or installments) are not enforceable by contempt. Mitchell v. Mitchell, 871

      Court of Appeals of Indiana | Memorandum Decision 87A05-1605-DR-1169 | January 30, 2017         Page 5 of 7
      was silent as to the total amount of credit card debt owed by each party, the

      2007 order clarified that the balance owed by Wilson was $2900. This

      argument strains logic and misconstrues the import of the 2007 Order.


[8]   It is well established that a court that issues a dissolution decree retains

      jurisdiction to interpret, clarify, and enforce its decree. See Fackler v. Powell, 839
N.E.2d 165, 167-169 (Ind. 2005). Dissolution orders regarding property

      disposition, however, may not be revoked or modified by the court, except in

      the case of fraud. Ind. Code § 31-15-7-9.1. See also In re Marriage of Preston, 704
N.E.2d 1093, 1099 (Ind. Ct. App. 1999) (“trial court could not modify or

      revoke the first decree absent fraud, duress or undue influence”).


[9]   The only fair reading of the 2007 Order indicates that the court was simply

      enforcing the Decree – not clarifying it or modifying it. As of the date of the

      order, the court determined Wilson’s arrearage with respect to the credit card

      payments to be $2900. In other words, he owed $2900 to Monnier due to his

      failure to make monthly payments as set out in the Decree. The 2007 Order did

      not – nor could it– establish a sum certain for Wilson’s entire obligation related

      to the credit card debt, which had yet to be paid off. That would have

      constituted an improper modification of the Decree.




      N.E.2d 390, 395 (Ind. Ct. App. 2007). Indiana Trial Rule 69 is the correct remedy for noncompliance with a
      money judgment. Id.

      Court of Appeals of Indiana | Memorandum Decision 87A05-1605-DR-1169 | January 30, 2017         Page 6 of 7
[10]   In the 2016 Order, the court was once again tasked with enforcing the Decree

       due to years of nonpayment by Wilson. This involved determining the current

       amount owed by Wilson for the credit card debt. By this point, the credit cards

       had been paid off by Monnier. This fact made it possible for the court to

       determine the total amount of credit card debt for which each party was

       responsible using the percentages provided in the Decree. Along with the

       amount owed by Wilson for the credit card debt, the judgment amount

       included attorney fees and an adjustment for Wilson’s overpayment of child

       support.3 Wilson has failed to establish error.


[11]   Judgment affirmed.


[12]   Riley, J. and Crone, J., concur.




       3
        The trial court’s calculation is difficult to understand and appears unnecessarily complicated. Regardless,
       Monnier’s passing claim in her appellate brief that the court gave Wilson double credit for his overpayment
       of child support is incorrect. Additionally, we observe that the sole case cited by Monnier in this regard was
       withdrawn from the bound volume and is not properly relied upon.

       Court of Appeals of Indiana | Memorandum Decision 87A05-1605-DR-1169 | January 30, 2017             Page 7 of 7